Order filed January 26, 2017




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-16-00641-CV
                                  ____________

                           MARK TRIMBLE, Appellant

                                        V.

       ONEWEST BANK AND FEDERAL NATIONAL MORTGAGE
            ASSOCIATION AND LANE LAW FIRM, Appellees


                    On Appeal from the 10th District Court
                          Galveston County, Texas
                     Trial Court Cause No. 15-CV-0457

                                   ORDER

      Appellant’s brief was due January 13, 2017. No brief or motion for extension
of time has been filed. Unless appellant files a brief with this court on or before
February 13, 2017, the court will dismiss the appeal for want of prosecution. See
Tex. R. App. P. 42.3(b).

                                 PER CURIAM